Per Curiam.
Although the notice of appeal below was filed with the district court, the attempt is to appeal from the action of the Winooski City Council dismissing appellant as a police officer, pursuant to the findings and conclusions certified to it by the district court.
The findings of the district court are, by statute, final. 24 V.S.A. § 1982(c). Nor is there any statutory provision for an appeal from the action of the City Council. And no right of appeal is conferred by the Administrative Procedure Act, 3 V.S.A. §§ 801-816, because the City Council is not a “state board, commission, department, or officer” (emphasis added) within the meaning of § 801 (1).
There being no statutory authority for the attempted direct appeal, it must be dismissed. City of Winooski v. Martin, 134 Vt. 617, 365 A.2d 986 (1976).

Appeal dismissed.